Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and / or additions be unacceptable to applicant, applicant is encouraged to contact the Examiner to discuss the appropriateness of a Corrected Notice of Allowability.
Objection(s) to the Specification
The specification is objected to because:
1)	In the figure descriptions, the term, “elevated view,” is used. The proper terminology is either, “view in elevation,” or “elevational view.” 
2)	The descriptions for FIGS. 9-10 are missing the word, “side,” immediately prior to the word, “elevational.”
To overcome these objections, the descriptions for FIGS. 5, 6, 9 and 10 have been amended to state:
--	FIG. 5 is a front elevational view thereof;
	FIG. 6 is a rear elevated view thereof;
FIG. 9 is a right-side elevational view thereof; and,
FIG. 10 is a left-side elevational view thereof.   --
2)	In the description of the broken lines starting at line 25, the phrase, “The broken lines showing of a wheel assembly,” and “the broken lines showing of a guide wheel assembly” would read less awkwardly if it stated, “The broken-line showing ...” in each instance. With the suggested form of description, it is understood that the word, “showing,” is modified by the term, “broken lines.” It is not quite so clear as worded originally.
To overcome this objection, the paragraph beginning at line 25 has been amended. Amendment is indicated by underlining in the paragraph, as shown below: 
--	The broken-line showing of a wheel assembly in FIGS. 1-10 and the broken-line showing of a guide wheel assembly in FIGS. 1-8 and 10 are included for the purpose of showing environmental structure and form no part of the claimed design.   --
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E. ELDRIDGE POWERS whose telephone number is 571-272-4293. The examiner has a variable schedule, but can normally be reached between the hours of 9:30 a.m. - 5:30 p.m. EST. If you are prompted to leave a 
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s immediate supervisor, Shannon Morgan, may be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KAREN E ELDRIDGE POWERS/Primary Examiner, Art Unit 2913